           Case 7:19-cv-05387-PMH Document 111 Filed 06/30/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


____________________________________________
JINGYU CHEN,                                )
                                            )
                  Plaintiff,                )
                                            )
                             v.             ) Civil Action No. 19-cv-05387 (PMH)
                                            )
                                            ) NOTICE OF MOTION TO DISMISS
YONG ZHAO CAI, et al.,                      ) SECOND AMENDED COMPLAINT
                                            )
                  Defendants.               )
 __________________________________________ )




          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Defendant Organizations’ Second Motion to Dismiss, the attached Declaration of Terri E.

Marsh, with attached exhibits, all prior pleadings, orders, and proceedings herein, Defendants New

York Falun Dafa Association Corp.; The Eastern US Buddha’s Study (Falun Dafa) Association, Inc.;

Falun Dafa Information Center, Inc.; Friends of Falun Gong Inc.; NY Metropolitan Falun Dafa

Association Inc.; International Falun Dafa Association, Inc.; Falun Gong Club of Orange County,

Inc.; and Upstate Falun Dafa Association, Inc. (“the Defendant Organizations”) move this Court

(Philip M. Halpern, United States District Judge, for an order dismissing Plaintiff’s Amended
Complaint as against the Defendant Organizations in its entirety and with prejudice, pursuant to

Federal Rule of Civil Procedure 12(b)(6); and granting such other relief as this Court deems just and

proper.


DATED: Washington D.C.
       May 13, 2021
Case 7:19-cv-05387-PMH Document 111 Filed 06/30/21 Page 2 of 2




                            HUMAN RIGHTS LAW FOUNDATION,


                               /s/ Terri E. Marsh
                                  1701 Rhode Island Ave., N.W.
                                  Suite 4-717
                                  Washington, D.C. 20036
                                  Tel.: (202-697-3858)
                                  Email: Terri.marsh.hrlf@gmail.com

                                 Attorney for the Defendant Organizations
